         Case 2:19-cv-01425-CJB Document 5 Filed 04/03/19 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

JOHNNY WIGGINS, JR.                                           CIVIL ACTION

VERSUS                                                         NO. 19-1425

BP EXPLORATION                                                 SECTION “J” (2)
& PRODUCTION, INC. ET AL.

Related to:   12-968 BELO
              in MDL 10-2179


                       REPORT AND RECOMMENDATION

       Johnny Wiggins, Jr. was employed as a clean-up worker along the Florida Gulf

coast, where he also lived, after the BP/Deepwater Horizon explosion and oil spill on April

20, 2010. Complaint, Record Doc. No. 1. Plaintiff filed his complaint pursuant to the

Back-End Litigation Option (“BELO”) provisions of the BP/Deepwater Horizon Medical

Benefits Class Action Settlement Agreement (“Medical Settlement Agreement”). Record

Doc. Nos. 6427-1 and 8218 in MDL No. 10-md-2179. As a member of the BELO

settlement class, plaintiff seeks compensatory damages and related costs for later-

manifested physical conditions that he allegedly suffered as a result of exposure to

substances released after the oil spill. Record Doc. No. 1 at ¶¶ 23-33.

       Defendants, BP Exploration & Production Inc. and BP America Production

Company (collectively “BP”), filed a motion to dismiss plaintiff’s complaint. Record Doc.

No. 4. BP argues that plaintiff failed properly to file his individual BELO lawsuit by the
         Case 2:19-cv-01425-CJB Document 5 Filed 04/03/19 Page 2 of 7



Medical Settlement Agreement's filing deadline and that the complaint should be dismissed

with prejudice as time-barred. No opposition to the motion has been filed. Plaintiff did not

file his BELO lawsuit until February 15, 2019, four days after the Medical Settlement

Agreement’s deadline of February 11, 2019 had passed.

       Having considered the motion, the complaint, the record and the applicable law, I

recommend that BP’s motion to dismiss be GRANTED and that plaintiff's complaint be

DISMISSED WITH PREJUDICE for the following reasons.

                                       ANALYSIS

       The court-approved Medical Settlement Agreement is not a case management order.

Instead, it is an unambiguous, binding contract that cannot be modified or altered without

the express written consent of the Medical Benefits Class Counsel and BP’s counsel.

Record Doc. No. 6427-1 at § XXX(C) in 10-md-2179. The BELO lawsuit process is the

exclusive remedy for class members who did not opt out of the settlement and who seek

compensation for Later-Manifested Physical Conditions, as defined in the agreement. Id.

at § II(VV).

       As a condition precedent to filing a BELO suit, a class member must submit a

Notice of Intent to Sue to the Medical Settlement Agreement Claims Administrator (the

“Claims Administrator”), who must transmit the notice to BP within ten days. BP then has

30 days to decide whether to mediate the claim. If, as in the instant case, BP chooses not


                                             2
          Case 2:19-cv-01425-CJB Document 5 Filed 04/03/19 Page 3 of 7



to mediate, the claimant must file her BELO lawsuit within six months of being notified

by the Claims Administrator of BP’s election not to mediate. Id. at §§ VIII(A), (C)(1),

(C)(2), (G)(1)(b).

       The Claims Administrator notified plaintiff on August 10, 2018 that BP had declined

mediation, which made his deadline to file a complaint six months later, on February 11,

2019. Record Doc. Nos. 1-1; 4-1 at p. 2. Plaintiff did not file his BELO complaint until

February 15, 2019, four (4) days after the deadline. Record Doc. Nos. 1; 4-1 at p. 2.

       The CMO governs basic procedural matters at the outset of BELO cases. The CMO

permits the parties to move to dismiss an individual BELO complaint without prejudice for

failure to complete the conditions precedent to filing a lawsuit. Record Doc. No. 3, CMO

at ¶ IV(1)(A). BP argues that the instant action should be dismissed with prejudice because

plaintiff's untimely filing of his lawsuit cannot be cured by amending the complaint or

granting him additional time to comply with the conditions precedent. BP asks the court

to modify the CMO in this particular case, as provided in Paragraph IV(1)(D), to allow for

a dismissal with prejudice. The CMO governs limited initial proceedings, principally to

determine the appropriate venue in which each case should proceed, but also to ensure

compliance with pre-suit filing procedures set out in the Medical Settlement Agreement.

At the time it was issued, I optimistically anticipated only curable pre-filing administrative




                                              3
           Case 2:19-cv-01425-CJB Document 5 Filed 04/03/19 Page 4 of 7



deficiencies, not that a plaintiff's failure would be to miss one of the absolute deadlines

established in the Medical Settlement Agreement.

       The clear language of the Medical Settlement Agreement emphasizes the binding

and enforceable nature of the subject deadline. It mandatorily requires that "[a]ny BACK-

END LITIGATION OPTION LAWSUIT against a BACK-END LITIGATION OPTION

DEFENDANT must be filed within 6 months of . . . (a) notice by the CLAIMS

ADMINISTRATOR to the MEDICAL BENEFITS SETTLEMENT CLASS MEMBER of

the election of all BP defendants named in the NOTICE OF INTENT TO SUE not to

mediate . . . ."

       In a number of other contexts, including in the captioned underlying Multi-District

Litigation ("MDL"), courts have emphasized the importance of complying with mandatory

deadlines. For example, in the context of Section 1983 litigation involving significant

constitutional rights issues, the United States Supreme Court has held that conforming with

exhaustion requirements similar to those in the instant matter requires "compliance with

. . . deadlines and other critical procedural rules." Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(citing the Prison Litigation Reform Act, 42 U.S.C. § 1997e et seq.)); accord Gonzales v.

Smith, 2008 WL 417735, at *2 (E.D. La. Feb. 13, 2008) ("[p]laintiff's [claim] . . . was

therefore untimely because it was submitted one day too late"). As a further example, in the

context of habeas corpus litigation, the United States Court of Appeals for the Fifth Circuit


                                             4
          Case 2:19-cv-01425-CJB Document 5 Filed 04/03/19 Page 5 of 7



has held that missing the deadline to file by even one day bars a habeas petitioner's claim

as untimely. See, e.g., Lookingbill v. Cockrell, 293 F.3d 256, 264 (5th Cir. 2002) (missing

the deadline by even one day nevertheless renders a federal petition untimely); In re Lewis,

484 F.3d 793, 796 (5th Cir. 2007) (authorization to file a successive habeas application

denied because it was filed one day too late).

       In this very same MDL, Judge Barbier has consistently enforced deadlines and

dismissed plaintiff's claims that were untimely filed. See e.g., Case No. 10-md-2179,

Record Doc. Nos. 14113, at 1 (denying a motion requesting the court to extend the Medical

Settlement Agreement deadlines for filing Proof of Claim Forms)("[t]he Settlement's terms

established the deadline for filing . . . [t]he [c]ourt may not extend this deadline absent

consent of both BP and Class Counsel"); 25356, at pp. 13-15 (dismissing plaintiffs' claims

because they were untimely filed or not submitted at all) ("PTO 66 gave plaintiffs until July

98, 2018 (90 days) to file their Particularized Statement of Claim. . . . The following

plaintiff's B3 claims will be dismissed because their [claims] were significantly late or not

submitted at all."); 24686 at p. 2 (dismissing plaintiff's claims because they did not timely

respond to the court's order) ("The deadline for responding to the Show Cause Order has

now passed. . . . As to those Remaining B1 Plaintiffs who were required to respond . . .but

did not, the Court dismisses their B1 claims with prejudice for failing to comply. . . .).




                                             5
            Case 2:19-cv-01425-CJB Document 5 Filed 04/03/19 Page 6 of 7



       The requirement to satisfy this condition precedent is not a mere case management

tool, but is required by the court-approved Medical Settlement Agreement and is not

subject to alteration. Nothing in either the Medical Settlement Agreement or the court order

adopting it affords plaintiff the relief he seeks. Wiggins failed to meet the condition

precedent to filing a BELO complaint by timely filing his lawsuit. No explanation for

doing so has been provided. No purpose would be served by dismissing this case without

prejudice, when its untimely filing under the Medical Settlement Agreement clearly means

that the claim is barred and must be dismissed with prejudice. I therefore modify the CMO

insofar as it applies to this particular BELO case to permit filing of this motion to dismiss

with prejudice, pursuant to CMO ¶ IV(1)(D).

                                 RECOMMENDATION

       For all the forgoing reasons, it is RECOMMENDED that defendant’s motion be

GRANTED and that plaintiff's complaint be DISMISSED WITH PREJUDICE as

untimely.

       A party’s failure to file written objections to the proposed findings, conclusions, and

recommendation in a magistrate judge’s report and recommendation within fourteen (14)

days after being served with a copy shall bar that party, except upon grounds of plain error,

from attacking on appeal the unobjected-to proposed factual findings and legal conclusions

accepted by the district court, provided that the party has been served with notice that such


                                              6
            Case 2:19-cv-01425-CJB Document 5 Filed 04/03/19 Page 7 of 7



consequences will result from a failure to object. Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1430 (5th Cir. 1996) (en banc) (citing 28 U.S.C. § 636(b)(1)).1

                                                                3rd
                                New Orleans, Louisiana, this _________ day of April, 2019.




                                                         JOSEPH C. WILKINSON, JR.
                                                    UNITED STATES MAGISTRATE JUDGE




        1
       Douglass referred to the previously applicable ten-day period for the filing of objections. Effective
December 1, 2009, 28 U.S.C. § 636(b)(1) was amended to extend the period to fourteen days.


                                                     7
